          Case: 3:21-cv-00054-RP Doc #: 34 Filed: 09/15/21 1 of 1 PageID #: 95




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

DERRICK WILLIS                                                                          PLAINTIFF

V.                                                       CIVIL ACTION NO. 3:21-CV-00054-RP

JESSE WILLIAMS                                                                        DEFENDANT

                          ORDER GRANTING MOTION TO REOPEN CASE

       This matter comes before the Court upon Plaintiff Derrick Willis’ pro se motion [33] to

reopen the instant case. On August 24, 2021, the Court entered an order, for the second time,

dismissing the instant case without prejudice due to Plaintiff’s repeated failures to comply with

directives from the Court. Doc. # 28; see also Doc. # 17. In the instant motion, Plaintiff asks

that his case be reopened and argues that his most recent failure to comply with the Court’s order

[22] was due to circumstances beyond his control. See Doc. # 33. Upon due consideration, and

particularly taking into account that Plaintiff is proceeding pro se, the Court finds that the instant

motion [33] should be GRANTED, and that the Clerk of Court is DIRECTED to reopen this

case and place it back on the Court’s active docket. The Court cautions Plaintiff, once again, that

any future failure to comply with orders of this Court will not be viewed favorably.

       SO ORDERED, this the 15th day of September, 2021.

                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
